    Case 2:13-cv-00141-WKW-SMD Document 303 Filed 08/05/21 Page 1 of 3




                 IN THE UNITED STATES DISTRICT COURT
                 FOR THE MIDDLE DISTRICT OF ALABAMA
                          NORTHERN DIVISION

AUTOLIV ASP, INC.,                        )
                                          )
              Plaintiff,                  )
                                          )
       v.                                 )     CASE NO. 2:13-CV-141-WKW
                                          )              [WO]
HYUNDAI MOBIS CO., LTD, and               )
MOBIS ALABAMA, L.L.C.,                    )
                                          )
              Defendants.                 )

                                      ORDER

      On February 26, 2021, the Magistrate Judge filed a Recommendation on the

pending motions. (Doc. # 291.) Plaintiff filed objections (Doc. # 294), as did

Defendants (Doc. # 295). Each side also responded to the other side’s objections.

(Docs. # 298, 300.)        Based upon a de novo review of those portions of the

Recommendation to which objection is made, 28 U.S.C. § 636, and having reviewed

the record, the court finds no error. The parties’ objections largely are restatements

of prior arguments made in the summary judgment briefing and are correctly

addressed by the magistrate judge. Accordingly, it is ORDERED as follows:

      (1)    The parties’ objections (Docs. # 294, 295) are OVERRULED;

      (2)    The Recommendation (Doc. # 291) is ADOPTED;

      (3)    Plaintiff’s motion for partial summary judgment (Doc. # 200) is

GRANTED as follows:
     Case 2:13-cv-00141-WKW-SMD Document 303 Filed 08/05/21 Page 2 of 3




               (a)     The accused products infringe the Base End Closure Element, as

found in claims 1 and 20 of U.S. Patent No. 7,347,450;

               (b)     The terms “a region” and “such that the gas rapidly exits” as

found in U.S. Patent No. 7,614,653 are not indefinite;

               (c)     U.S. Patent No. 7,347,450 is not obvious, as prior art directed to

parachute references is not analogous art;

               (d)     The asserted patents are not obvious on any ground upon which

Defendants failed to identify a motivation to combine, as identified in Autoliv’s

Memorandum (Doc. # 206-1, at 32–38; see also Doc. # 200-1, at 2 (Proposed

Judgment));

               (e)     Because Defendants failed to articulate a reasonable expectation

of success in combining the prior art, the asserted patents are not obvious; and

               (f)     Claims 26–27, 35–37, and 40 of U.S. Patent No. 7,614,653 are

not obvious or anticipated.1



       1
          Plaintiff’s motion for partial summary judgment contains a cursory reference to Rule
54(b) of the Federal Rules of Civil Procedure. (See Doc. # 200, at 1.) However, Plaintiff neither
has moved for Rule 54(b) certification nor has it shown that Rule 54(b) certification is appropriate.
See Lloyd Noland Found., Inc. v. Tenet Health Care Corp., 483 F.3d 773, 777 (11th Cir. 2007)
(explaining that, under Rule 54(b) of the Federal Rules of Civil Procedure, first, “the court’s
decision must be final in the sense that it is an ultimate disposition of an individual claim entered
in the course of a multiple claims action, and a judgment in the sense that it is a decision upon a
cognizable claim for relief” and second, “the district court must then determine that there is no just
reason for delay in certifying it as final and immediately appealable” (citations and internal
quotation marks omitted). Accordingly, a Rule 54(b) judgment does not accompany this Order.


                                                  2
    Case 2:13-cv-00141-WKW-SMD Document 303 Filed 08/05/21 Page 3 of 3




      (4)    Defendants’ motion for summary judgment of non-infringement and no

enhanced damages (Doc. # 201) is GRANTED on dependent claims 26 and 27 of

U.S. Patent No. 7,614,653, which both refer to claim 20; the motion (Doc. # 201) is

DENIED as moot as to the withdrawn claims; and the motion (Doc. # 201) otherwise

is DENIED.

      This action proceeds to trial on Claims 1–2, 6, 8–10, and 20 of U.S. Patent

No. 7,347,450 and on Claims 35–37 and 40 of U.S. Patent No. 7,614,653.

      DONE this 5th day of August, 2021.

                                                  /s/ W. Keith Watkins
                                            UNITED STATES DISTRICT JUDGE




                                        3
